Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Election/Restrictions

1.	Claims 1-14 & 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/01/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

2.	Claims 1-20 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the system as respectively recited in independent claim(s) 1, 15 & 20 and at least in part, because 	Independent claim 1 recites the limitations: “… a display panel; display optics configured to project images generated by the display panel to a user's eye;…a temperature sensor… a thermoelectric cooler coupled to a backside of the display and configured to transfer heat to or from the display panel; and a controller… the controller configured to: receive a first signal comprising the temperature of the display panel measured by the temperature sensor; compare the temperature of the display panel with a target temperature; send, upon determining that the temperature of the display panel is greater than the target temperature, a second signal to the thermoelectric device, wherein the second signal causes the thermoelectric device to remove a first quantity of heat from the display panel; and send, upon determining that the temperature of the display panel is lower than the target temperature, a third signal to the thermoelectric device, wherein the third signal causes the thermoelectric device to provide a second quantity of heat to the display panel to increase the temperature of the display panel.”,
	Independent claims 15 & 20 recites the limitations: “…a first signal comprising a measured temperature of a display panel behind display optics of a near-eye display system; comparing the measured temperature of the display panel with a target temperature; and controlling a thermoelectric device coupled to the display panel, the controlling comprising: sending, upon determining that the measured temperature of the display panel is greater than the target temperature, a second signal to the thermoelectric device to cause the thermoelectric device to remove a first quantity of heat from the display panel; and sending, upon determining that the measured temperature of the display panel is lower than the target temperature, a third signal to the thermoelectric device to cause the thermoelectric device to provide a second quantity of heat to the display panel to heat the display panel.”, and
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 15 & 20 are believed to render said claims and all claims depending therefrom (claims 2-14, and 16-19) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A MATEY/Examiner, Art Unit 2835